Title: From Thomas Jefferson to Lewis Deblois, 24 May 1804
From: Jefferson, Thomas
To: Deblois, Lewis


          
            Sir
            Washington May 24. 1804
          
          A vessel being about to sail immediately from this place for Richmond she will be desired to call on you for the syrop of punch, which therefore it is necessary for me to ask you to have got ready without delay.
          
          A plaisterer of the name of Wanscher, a resident of Alexandria, tho now at work for me at Monticello, has desired me to send the inclosed letter to his wife who is at Alexandria, with ten dollars, and to pay twenty dollars for him to Alexander Perry, Queen’s street of the same place. fearing that from their not being known letters addressed to them directly thro’ the post office might not find them, I take the liberty of inclosing thirty dollars and of asking the favor of you, of putting them into their hands as you may occasionally pass them. accept my apologies for this trouble and my assurances of great esteem.
          
            Th: Jefferson 
          
        